PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,695,588
Issue Date: 2017 Jul 4
Application No. 15/196,388
Filing or 371(c) Date: 29 Jun 2016
Attorney Docket No. 3 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed May 21, 2021,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS), by certificate of correction.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1).

Applicant did not make an appropriate reference in an intermediate application in the chain of prior applications as set forth in the corrected ADS filed on May 21, 2021.

MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.  See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

The corrected ADS filed with the petition states, in pertinent part, that Application No. 13/927,548 is a continuation of Application No. 13/326,401, which is a continuation of Application No. 12/987,125, which is a continuation-in-part of Application No. 12/722,787 and a continuation-in-part of Application No. 12/701,260. However, a review of Office records reveals that Application No. 13/927,548 does not contain a claim of benefit that Application No. 12/987,125 is a continuation-in-part of Application No. 12/722,787 and a continuation-in-part of Application No. 12/701,260. Rather, Application No. 13/927,548 states that it claims benefit directly to Application No. 12/722,787 and Application No. 12/701,260.  

A petition under 37 CFR 1.78 will need to be filed in Application No. 13/927,548 to correct the benefit claims, accompanied by a certificate of correction. Additionally, as more than 2 years have passed since the date the benefit claim was due, applicant will need to provide an adequate explanation that the entire delay, between the date the benefit claim was due and the date the benefit claim was filed, was unintentional.1 Upon the filing of a grantable petition under 37 CFR 1.78 in Application No. 13/927,548, a renewed petition may be granted in the subject application.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)